          Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 1 of 6




 1   Stephanie R. Tatar (237792)
     TATAR LAW FIRM, APC
 2   3500 West Olive Avenue, Suite 300
 3   Burbank, CA 91505
     Telephone: (323) 744-1146
 4   Facsimile: (888) 778-5695
 5   Stephanie@thetatarlawfirm.com

 6   Attorney for Plaintiff
 7   Johnny Lee Young

 8                     UNITED STATES DISTRICT COURT
 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA

10    JOHNNY LEE YOUNG                             Case No. 3:19-cv-3452
11
                          Plaintiff,
12                                                 COMPLAINT FOR VIOLATIONS OF
13                 vs.                             FAIR CREDIT REPORTING ACT
14    CHECKR, INC.                                 DEMAND FOR JURY TRIAL
15
                          Defendant.
16
17
18                               PRELIMINARY STATEMENT
19         1.     This is an action for damages brought by an individual consumer
20   against Defendant Checkr, Inc. (hereafter “Checkr”), for violations of the Fair Credit
21   Reporting Act (hereafter the “FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.
22   Under the FCRA, “consumer reports” subject to the statute’s protections include not
23   simply those used in establishing the consumer’s eligibility for credit, but also those
24   used for “employment purposes.” 15 U.S.C. § 1681a(d)(1)(B).
25         2.     Defendant Checkr is a consumer reporting agency which provides
26   background and employment screening services, and decision-making intelligence
27   to prospective employers.
                                               1
                                                    COMPLAINT AND JURY DEMAND
          Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 2 of 6




 1         3.     The FCRA was enacted “to insure that consumer reporting agencies
 2   exercise their grave responsibilities with fairness, impartiality, and a respect for the
 3   consumer’s right to privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner
 4   which is fair and equitable to the consumer, with regard to the confidentiality,
 5   accuracy, relevancy” of the consumer information they disseminate. 15 U.S.C. §
 6   1681(b). Congress included in the statutory scheme a series of protections that
 7   impose strict procedural rules on consumer reporting agencies such as Checkr. This
 8   action involves Defendant Checkr’s systematic violation of several of those
 9   important rules.
10                             JURISDICTION AND VENUE
11         4.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28
12   U.S.C. § 1331.
13         5.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
14                                         PARTIES
15         6.     Plaintiff Johnny Lee Young is an adult individual who resides in the
16   State of Colorado.
17         7.     Defendant Checkr, Inc. (“Checkr”) is a business entity which provides
18   background and employment screening services, risk-management services and
19   products, information management products and services, and decisions-making
20   intelligence. Checkr regularly conducts business in the Northern District of
21   California and has a principal place of business located at 2505 Mariposa Street,
22   San Francisco, CA 94110.
23                              FACTUAL ALLEGATIONS
24         8.     In or around October 2018, Plaintiff applied for a position with Uber
25   Technologies, Inc. (“Uber”).
26         9.     As part of his job application, Plaintiff signed a document purportedly
27   authorizing Uber to obtain a consumer report for employment purposes.
                                                2
                                                    COMPLAINT AND JURY DEMAND
          Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 3 of 6




 1         10.    Uber requested a consumer report from Checkr, and Checkr sold to
 2   Uber a consumer report concerning the Plaintiff on or around October 23, 2018.
 3         11.    The report furnished by Checkr was for employment purposes.
 4         12.    This consumer report contained at least one item of information which
 5   was a matter of public record and of the type of information that was likely to have
 6   an adverse effect upon Plaintiff’s ability to obtain employment generally, and
 7   specifically with Uber.
 8         13.    Defendant Checkr has been reporting, and did here report, derogatory
 9   and inaccurate statements and information relating to Plaintiff and Plaintiff’s

10   criminal history and record to third parties (“inaccurate information”).

11         14.    The inaccurate information includes, but is not limited to, criminal

12   offense records. The record appears on the consumer report Checkr sold about

13   Plaintiff to Uber as follows:

14         “Mark Davis Young – 1st DEGREE CRIMINAL TRESPASS – Guilty”.

15   However, Plaintiff was not the perpetrator of this crime, nor does the Plaintiff have
     any criminal history. Nonetheless, Checkr is falsely reporting the criminal history
16
     as belonging to Plaintiff when it does not.
17
           15.    The inaccurate information grossly disparages the Plaintiff and
18
     portrays him as a convicted felon, which he is not. There is perhaps no greater error
19
     that a consumer reporting agency can make.
20
           16.    In creating and furnishing the Plaintiff’s consumer report, Defendant
21
     failed to follow reasonable procedures to assure the maximum possible accuracy of
22
     the information it reported about the Plaintiff. Due to Checkr’s faulty procedures it
23
     mixed Plaintiff’s consumer report with that of another individual.
24
           17.    Plaintiff disputed the inaccurate information with Defendant in or about
25
     October 2018 by written and other communication to their representative(s) and by
26
     following Checkr’s established procedures for disputing consumer information.
27
                                               3
                                                   COMPLAINT AND JURY DEMAND
          Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 4 of 6




 1         18.    Notwithstanding Plaintiff’s efforts, Checker has repeatedly published
 2   and disseminated consumer reports to third parties from at least October 2018
 3   through the present.
 4         19.    Despite Plaintiff’s efforts, Checkr has never: (1) contacted Plaintiff to
 5   follow up on, verify and/or elicit more specific information about Plaintiff’s
 6   disputes; (2) contacted any third parties that would have relevant information
 7   concerning Plaintiff’s disputes; (3) forwarded any relevant information concerning
 8   Plaintiff’s disputes to the entities originally furnishing the inaccurate information;
 9   or (4) requested or obtained any relevant documents from the entities furnishing the

10   inaccurate information.

11         20.    Despite Plaintiff’s exhaustive efforts to date, Defendant has

12   nonetheless deliberately, willfully, intentionally, recklessly and negligently

13   repeatedly failed to perform reasonable reinvestigations of the above dispute as

14   required by the FCRA, has failed to remove the inaccurate information, has failed to

15   report on the results of its reinvestigations, and has continued to report the
     derogatory inaccurate information about the Plaintiff.
16
           21.    Plaintiff was subsequently denied employment at Uber and Plaintiff
17
     was informed by Uber that the basis for this denial was the inaccurate criminal
18
     information that appears on Plaintiff’s Checkr consumer report and that the
19
     inaccurate information was a substantial factor for the denial.
20
           23.    As a result of Defendant’s conduct, Plaintiff has suffered actual
21
     damages in the form of lost employment opportunity, harm to reputation, and
22
     emotional distress, including anxiety, frustration, humiliation and embarrassment.
23
           24.    At all times pertinent hereto, Defendant was acting by and through its
24
     agents, servants and/or employees who were acting within the course and scope of
25
     its agency or employment, and under the direct supervision and control of the
26
     Defendant herein.
27
                                               4
                                                   COMPLAINT AND JURY DEMAND
          Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 5 of 6




 1         25.    At all times pertinent hereto, the conduct of the Defendant as well as
 2   that of its agents, servants and/or employees, was intentional, willful, reckless,
 3   negligent, and in grossly negligent disregard for federal laws and the rights of the
 4   Plaintiff herein.
 5                                  V.   CAUSES OF ACTION
 6                                 COUNT I – Plaintiff v. Checkr
 7         26.    Plaintiff incorporates the foregoing paragraphs as though the same were
 8   set forth at length herein.
 9         27.    At all times pertinent hereto, Defendant Checkr was a “person” and a

10   “consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b)

11   and (f).

12         28.    At all times pertinent hereto, the Plaintiff was a “consumer” as that term

13   is defined by 15 U.S.C. § 1681a(c).

14         29.    At all times pertinent hereto, the above-mentioned consumer reports

15   were “consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).
           30.    Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant
16
     Checkr is liable to the Plaintiff for willfully and negligently failing to comply with
17
     the requirements imposed on a consumer reporting agency of information pursuant
18
     to 15 U.S.C. § 1681e(b) and § 1681i.
19
           31.    The conduct of Defendant Checkr was a direct and proximate cause, as
20
     well as a substantial factor, in bringing about the serious injuries, actual damages
21
     and harm to the Plaintiff outlined more fully above and, as a result, Defendant
22
     Checkr is liable to the Plaintiff for the full amount of statutory, actual and punitive
23
     damages, along with the attorney’s fees and the costs of litigation, as well as such
24
     further relief, as may be permitted by law.
25
26
27
                                                 5
                                                     COMPLAINT AND JURY DEMAND
         Case 3:19-cv-03452 Document 1 Filed 06/18/19 Page 6 of 6




 1                               JURY TRIAL DEMAND
 2         32.    Plaintiff demands trial by jury on all issues so triable.
 3   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against
 4   Defendant Checkr, for the following requested relief:
 5         A.    Actual damages;
 6         B.    Statutory damages;
 7         C.    Punitive damages;
 8         D.    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n
 9   and 1681o; and

10         E.    Such other and further relief as may be necessary, just and proper.

11
12                                          Respectfully Submitted,

13                                          /s/ Stephanie R. Tatar
14                                          Stephanie R. Tatar
                                            Tatar Law Firm, APC
15                                          3500 West Olive Avenue, Suite 300
16                                          Burbank, CA 91505
                                            Telephone: (323) 744-1146
17                                          Facsimile: (888) 778-5695
18   Dated: June 17, 2019
19
20
21
22
23
24
25
26
27
                                               6
                                                   COMPLAINT AND JURY DEMAND
